ADVANCED SERIES TRUST Advanced Strategies Portfolio Prospectus and Statement of Additional Information dated May 1, 2009 Supplement dated March 19, 2010 Effective immediately, David Giroux is no longer a Portfolio Manager for AST Advanced Strategies Portfolio.All references to David Giroux are hereby deleted.Mark Finn now joins Brian Rogers and John Linehan as Co-Portfolio Managers. To reflect this change, the following changes will be incorporated into the Prospectus and Statement of Additional Information: 1. The following is added to the section of the Prospectus under the heading, How the Fund is Managed – Portfolio Managers – AST Advanced Strategies Portfolio. Mark S. Finn is portfolio manager of the Value Fund and chairman of the fund's Investment Advisory committee.He is a co-manager of the U.S. Large-Cap Value Strategy and is a member of the U.S. Structured Research Strategy team.Mr. Finn is a Vice President of T.
